DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,407,921; claims 1-19 of U.S. Patent 10,745,922; and claims 1-24 of U.S. Patent 11,021,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
Claims 1-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,072,428 in view of Palsson et al. (US 6,536,178 B1).
U.S. Patent No. 10, 072,428 discloses the elements of the instant claims including a thermoplastic material of a first and second substrate layer, but does not disclose that the thermoplastic material contains polyethylene, polypropylene or polyethylene terephthalate. 
However, Palsson discloses a floor panel comprising a thermoplastic material such as polyethylene, polypropylene or polyvinyl chloride (col. 9, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic material of U.S. Patent No. 10,072,428 to be made of polyethylene or polypropylene such as taught Palsson et al. yielding the predictable result of providing a known thermoplastic material that is durable and resilient.  No new or unpredictable results would be obtained from the modifying the thermoplastic material of U.S. Patent No. 10,072,428 to comprise a known thermoplastic material for flooring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Windmoller (WO 2013/026559 A2) in view of Palsson et al. (US 6,536,178 B1).
With regard to claims 1-2: Windmoller discloses a floor panel (50) (figs. 3 and 6-10) comprising: 
a substrate (62, 64 and 66) (fig. 3); and 
a decorative layer (54, décor film) located above the substrate (62, 64 and 66) (fig. 3); 
wherein the substrate (62, 64 and 66) comprises a first substrate layer and a second substrate layer located above the first substrate layer; 
wherein the first substrate layer (64) comprises a thermoplastic material (pg. 3, lines 1-4 and lines 13-15; pg. 11, lines 1-6); and
wherein the second substrate layer (62) comprises a thermoplastic material (pg. 3, lines 1-4 and lines 13-15; pg. 8, lines 8-10).
Windmoller further discloses that the floor panel comprises on at least two opposite edges (330 and 332) coupling parts (336 and 350) allowing two of such floor panels to be coupled to each other by means of a downward movement of one floor panel with respect to the other floor panel (figs. 9-10); 
wherein the coupling parts comprise a first locking system (336 and 350) effecting a locking in a first direction in a plane of the floor panels and perpendicular to the edges and a second locking system  (302 and 304) effecting a locking in a second direction transverse to the plane of the floor panels (fig. 9-10); 
wherein the first locking system (336 and 350) comprises an upward-directed lower hook-shaped part (336) situated on one of the opposite edges and a downward-directed upper hook-shaped part (350) situated on the other of the opposite edges (figs. 9-10); 
wherein the hook-shaped parts (336 and 350) are engageable behind each other by means of said downward movement;
 wherein the lower hook-shaped part (336) comprises a lip with an upward-directed locking element (332) and the upper hook-shaped part (350) comprises a lip with a downward-directed locking element (352) (figs. 9-10); 
wherein the locking elements (332 and 352) comprise locking surfaces effecting a locking in said first direction (figs. 9-10); and 
wherein the locking surfaces of the first locking system (336 and 350) are at least partially formed in the first substrate layer (62, 64 and 66) (figs. 3 and 9-10).
Examiner submits that Windmoller does not disclose that the second substrate layer is foamed.  Accordingly, the second substrate layer is interpreted as not being foamed unless otherwise disclosed.
Windmoller further discloses that that the thermoplastic material comprises a soft core plastic (pg. 3, lines 1-4 and 13-15), but does not disclose that the thermoplastic material is polyethylene, polypropylene or polyethylene terephthalate.
However, Palsson et al. discloses a floor panel comprising a thermoplastic material such as polyethylene, polypropylene or polyvinyl chloride (col. 9, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic material of Windmoller to be made of polyethylene or polypropylene such as taught Palsson et al. yielding the predictable result of providing a known thermoplastic material that is durable and resilient.  No new or unpredictable results would be obtained from the modifying the thermoplastic material of Palsson et al. to comprise another known thermoplastic material for flooring.  As modified, the floor panel is devoid of polyvinyl chloride.
With regard to claim 3: Windmoller discloses that the first substrate layer (64) comprises fillers, wherein the fillers are chalk (pg. 8, lines 3-11).
With regard to claim 4: Windmoller disclose that the second substrate layer (62) comprises fillers, wherein the fillers are chalk (pg. 8, lines 3-11).
With regard to claim 5: Windmoller further discloses that the core comprising the first and second substrate comprises a soft core plastic that including polyurethane (pg. 3, lines 1-4 and 13-15).
With regard to claim 6: The first substrate layer (64) of Windmoller is of a rigid type.  Note that the first substrate layer of Windmoller is of the same material as the claimed thermoplastic material and would be expected to perform in the same manner.
With regard to claim 7: Windmoller discloses that the first substrate layer (64) is an extruded layer (pg. 11, lines 1-6).
With regard to claim 8: Windmoller discloses that the second substrate layer (62) has a thickness of at least 0.5 mm (pg. 9, line 25 – pg. 10, line 5).
With regard to claim 9: Windmoller discloses that the second substrate layer (62) has a higher density than the first substrate layer (64) having a higher plasticizer content (pg. 9, lines 15-23).
With regard to claim 13: Windmoller discloses that the floor panel (50) comprises a backing layer (60) located below the first substrate layer (64) (fig. 3); and 
wherein the backing layer (60) comprises a material comprising thermoplastic material (PVC) (pg. 11, lines 6-7).
With regard to claim 14: Windmoller discloses that the second locking system (302 and 304) comprises locking surfaces effecting a locking in said second direction (figs. 7-8); and 
wherein the locking surfaces of the second locking system (302 and 304) are at least partially formed in the first substrate layer (64) (figs. 3 and 7-8).
With regard to claim 15: Windmoller discloses that the second locking system (302 and 304)  comprises locking surfaces effecting a locking in said second direction (figs. 3 and 7-8); and 
wherein the locking surfaces of the second locking system (302 and 304) are at least partially formed in the second substrate layer (62) (figs. 3 and 7-8).
With regard to claim 16: Windmoller discloses that the decorative layer (54) is provided in the form of a print provided on a thermoplastic film (PVC) (pg. 7, lines 25-29).

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
Applicant submits that claim 1 has been amended to include the allowable subject matter of claim 12.
Examiner respectfully notes that the amendment fails to include the subject matter of intervening claim 11.
Regarding claim 1, Applicant argues that Windmoller fails to disclose or suggest a first substrate layer comprising a thermoplastic material selected from a list containing polyethylene, polypropylene and polyethylene terephthalate, and a second substrate layer comprising a thermoplastic material selected from a list containing polyethylene, polypropylene and polyethylene terephthalate. Applicant submits that while Windmoller explains that other plastics may be used other than PVC, the other plastics are polyurethane and polyolefin.
Examiner acknowledges that Windmoller discloses other plastics may be used other than PVC, but notes that the other plastics are not limited solely to polyurethane and polyolefin. Examiner respectfully submits that the rejection now relies on the teaching reference of Palsson et al. disclosing a floor panel comprising a thermoplastic material such as polyethylene, polypropylene or polyvinyl chloride (col. 9, lines 34-38).  
Applicant’s arguments with respect to the double rejection of the claims over U.S. 10,072,428 is moot in view of the new grounds of rejection.
Regarding the rejection of the pending claims on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 10,407,921, Applicant argues that patented claims require a filling for a second substrate layer while the pending claims don’t.  
This is not found persuasive because as stated in the rejection, although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
Regarding the rejection of the pending claims on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent 10,745,922, Applicant argues that the pending claims specify that the second substrate layer is not foamed or is less foamed than the first substrate layer, which is not recited by the claims of U.S. 10,745,922.
Examiner respectfully submits the claim 1 of U.S. Patent 10,745,922 recites that “the second substrate layer is not foamed or is less foamed than the first substrate layer.”
Regarding the rejection of the pending claims on the ground of nonstatutory double patenting over claims 1-24 of U.S. Patent 11,021,881, Applicant argues that the pending claims specify that the second substrate layer is not foamed or is less foamed than the first substrate layer, which is not recited by the claims of U.S. 11,021,881.
Examiner respectfully submits that the claims does not include any recited subject matter directed to foaming.  Accordingly, the patented claims are interpreted as the second substrate layer not being foamed unless otherwise recited.
The objection of claim 12 has been withdrawn in view of amendment filed 6/29/22.
The rejection of claim 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/29/22.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed floor panel including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633